         Case 1:16-cv-00259-MMS Document 92 Filed 08/24/20 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 16-259C
                                    (Filed: August 24, 2020)

***************************************
HEALTH REPUBLIC INSURANCE             *
COMPANY,                              *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                            ORDER

         On August 21, 2020, the parties in the above-captioned case filed a joint status report
regarding their efforts to resolve the claim of the Arches Subclass. They state that they are
“finalizing language of an agreed stipulation to judgment,” which will then be submitted to the
court overseeing the subclass member’s liquidation for that court’s approval. As requested in the
joint status report, the parties shall “submit either a stipulation to judgment or a joint status
report” no later than Friday, September 18, 2020.

       IT IS SO ORDERED.

                                                    s/ Margaret M. Sweeney
                                                    MARGARET M. SWEENEY
                                                    Chief Judge
